Citation Nr: 1547197	
Decision Date: 11/06/15    Archive Date: 11/13/15

DOCKET NO.  11-17 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to a rating in excess of 10 percent for right inguinal herniorrhaphy with residual non-disfiguring scar and ilio-inguinodynia, including on an extra-schedular basis.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Nelson, Counsel


INTRODUCTION

The Veteran had active service from February 1971 to April 1972.

This case is before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the San Diego, California, Regional Office (RO) of the Department of Veterans Affairs (VA) on behalf of the RO in Los Angeles, California.  Jurisdiction of this case belongs to the RO in Los Angeles.  This case was previously before the Board in September 2014 and was remanded for additional development.

In July 2013, the Veteran testified during a hearing at the RO before the undersigned.  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  The Veteran's hernia residuals have been productive of pain and involved a postoperative, recurrent hernia; there was no indication for a supporting belt.

2.  The Veteran's hernia residuals have been productive of no more than mild or moderate neurologic impairment.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for right inguinal herniorrhaphy with residual non-disfiguring scar and ilio-inguinodynia have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.7, 4.114, 4.124a, Diagnostic Codes 7338, 8730 (2015).

2.  The criteria for a rating on an extra-schedular basis for right inguinal herniorrhaphy with residual non-disfiguring scar and ilio-inguinodynia have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.7, 4.114, 4.124a, Diagnostic Codes 7338, 8730 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

By correspondence, including that dated in June 2008, the Veteran was informed of the evidence and information necessary to substantiate the claim, the information required to enable VA to obtain evidence in support of the claim, the assistance that VA would provide to obtain evidence and information in support of the claims, and the evidence that should be submitted if there was no desire for VA to obtain such evidence.  38 U.S.C. § 5103(a).  The Veteran has been informed of the need for evidence demonstrating an increase in the severity of his disability and the effect that his service-connected disability has on his employment.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  The Veteran has received notice regarding the assignment of a disability rating and/or effective date in the event of an award of VA benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice was completed prior to the initial AOJ adjudication of the claims.  Pelegrini.  Importantly, the Board notes that the Veteran is represented in this appeal.  Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of the increased rating claim such that the essential fairness of the adjudication is not affected.

Duty to Assist

The Veteran's service treatment records are associated with the claims file, as are VA and private medical records.  The Veteran has undergone adequate VA examinations that have addressed the medical matters presented on the merits by this appeal.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the examinations obtained in this case are adequate, as they considered the pertinent evidence of record, and included an examination of the Veteran and elicited his subjective complaints.  The examinations described the Veteran's disability in sufficient detail so that the Board is able to fully evaluate the claimed disability.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations in this appeal has been met.

During the July 2013 Board hearing, in order to assist the Veteran, the undersigned asked questions in an effort to clarify the issues on appeal.  The undersigned also asked whether all pertinent documents had been obtained and associated with the claims file.  These actions fulfilled the duties in Bryant v. Shinseki, 23 Vet. App. 488 (2010), and the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the hearing.  As such, the Board finds that, consistent with Bryant, the Board complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.

The Board finds that there has been substantial compliance with its September 2014 remand instructions.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  VA's duties to notify and assist are met, and the Board will address the merits of the claim.

Analysis

Disability ratings are determined by comparing a Veteran's present symptoms with criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2015).  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015).

The Veteran's bilateral inguinal hernia disability is rated under Diagnostic Codes 8730-7338.  Under Diagnostic Code 7338, a postoperative recurrent inguinal hernia, readily reducible and well-supported by a truss or belt, is rated as 10-percent disabling.  A small inguinal hernia, postoperative recurrent, or unoperated irremediable, not well-supported by a truss, or not readily reducible, is rated as 30-percent disabling.  A large inguinal hernia, postoperative, recurrent, not well-supported under ordinary conditions and not readily reducible, when considered inoperable, is rated as 60-percent disabling.  A Note to Diagnostic Code 7338 provides that 10 percent is to be added for bilateral involvement, provided the second hernia is compensable.

Under Diagnostic Code 8730, severe to complete neuralgia of the ilio-inguinal nerve warrants an evaluation of 10 percent, with mild or moderate neuralgia warranting an evaluation of zero percent.

At the July 2013 Board hearing, the Veteran indicated that due to his work with US customs and border patrol he had pain associated with his hernia, especially when climbing containers.  He would also have pain in the hernia area when qualifying with weapons as he would have to roll around on the floor and wrestle with people.  The Veteran, through his representative, asserted that he was not being adequately compensated for the disability on appeal due to the neglect of considering related neurological symptoms.  The Veteran indicated that he had last undergone a surgical procedure for his hernia in 1996.

During the course of this appeal the Veteran underwent VA examinations pertinent to the disability on appeal, including in July 2008 and February 2015.  Findings from those examinations and the private medical records associated with the claims file (including from Drs AB, DG, MI, SG, and SK) do not reveal that the Veteran's hernia was inoperable, irremediable, or not well-supported by a truss.  As such, a rating in excess of 10 percent under Diagnostic Code 7338 is not for application.

The Veteran asserts that he has neurological disability associated with his hernia and scar that is distinct from the separate 10 percent rating currently in effect for his hernia scar under Diagnostic Code 7804, and, as noted, his scar disability has also been rated under Diagnostic Code 8730 with a noncompensable rating.

To obtain a compensable rating under Diagnostic Code 8730 the Veteran's right hernia scar would have to be productive of symptoms that approximate severe to complete neuralgia of the ilio-inguinal nerve.  In this case, however, mild or moderate neuralgia, at most, has been shown.  The July 2008 physician specifically stated that sensation was intact "without any evidence of sensory deficits in the right inguinal area."  While the Veteran's private physicians such as Dr. BA and Dr. MI have noted right groin neuropathic pain and pain due to irritation of the inguinal nerves, physical examination has indicated that sensory was intact to light touch in the lower and upper extremity dermatomes, and scar pain due to neurological symptoms alone has not been characterized or described as even moderate.  Further, while this case was remanded in September 2014 for the purpose of having an examiner determine whether any neurological findings might be present, the February 2015 VA examiner noted that there were "no neurological symptoms associated with [the Veteran's] right inguinal herniorrhaphy."  In sum, a compensable rating for neurological disability associated with service-connected hernia and scar is not warranted.

In adjudicating the claim the Board must assess the competence and credibility of the Veteran.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362 (2005).  The Board notes that the Veteran is competent to give evidence about what he observes or experiences concerning his hernia disability.  Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to identify a specific level of disability according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of the Veteran's disability on appeal has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings directly address the criteria under which the Veteran's hernia disability is evaluated.  As such, the Board finds these records to be the most probative evidence with regard to whether increased ratings are warranted.

The Board has been mindful of the "benefit-of-the-doubt" rule, but, in this case, there is not such an approximate balance of the positive evidence and the negative evidence to permit a more favorable determination.

In September 2014 the Board requested that this cased be referred to the Director, Compensation and Pension, for a determination as to whether the Veteran was entitled to the assignment of an extraschedular rating for his right hernia disability in accordance with the provisions of 38 C.F.R. § 3.321(b)(1).  In an April 2015 decision, the Director of Compensation and Pension denied entitlement to an extra-schedular evaluation for inguinal hernia.

In summary, the Director's opinion and the other evidence of record does not reveal that the Veteran's disability on appeal and additional service-connected disabilities are so unusual or exceptional in nature as to render his schedular rating inadequate.  The service-connected hernia disability has been evaluated under the applicable Diagnostic Codes that have specifically contemplated the level of occupational and social impairment caused by the hernia disability.  In addition, the Veteran's hernia symptoms (pain, the wearing of a truss or belt) are specifically enumerated under the applicable Diagnostic Codes.  Therefore, an extra-schedular evaluation in this case is also not warranted.


ORDER

A rating in excess of 10 percent for right inguinal herniorrhaphy with residual non-disfiguring scar and ilio-inguinodynia, including on an extra-schedular basis, is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


